Citation Nr: 0300364	
Decision Date: 01/08/03    Archive Date: 01/28/03	

DOCKET NO.  01-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, 
with hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from September 
1939 to November 1945, from November 1946 to November 
1948, and from April 1957 to April 1959, followed by 
numerous periods of active duty for training associated 
with Reserve service.  The veteran was transferred to the 
Retired Reserve without pay from August 1, 1972, and to 
the Retired Reserve with pay from June 25, 1979.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November, 2000, rating decision 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a disability classified as "aortic 
arteriosclerosis with hypertension, congestive heart 
failure, and dilated cardiomyopathy."  On preliminary 
review of the appeal in June 2001, the Board remanded the 
case to the RO for additional evidentiary development and 
compliance with the Veterans Claims Assistance Act of 
2000.  After completion of actions taken pursuant to the 
remand, the RO confirmed its prior denial of service 
connection and returned the case to the Board for further 
appellate review.  

The disability for which service connection is sought is a 
complex cardiovascular disability which has several 
components, including hypertension, aortic 
arteriosclerosis, congestive heart failure, dilated 
cardiomyopathy, atrial fibrillation, and valve disease.  
Although the issue addressed by the RO and by the Board in 
its June 2001 remand did not refer specifically to atrial 
fibrillation and mitral valve disease, these components of 
the disability are fully described in the medical record 
and have been considered in the adjudication at the RO and 
may be addressed by the Board herein without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board has recharacterized the issue on 
appeal as entitlement to service connection for heart 
disease, with hypertension.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  Hypertension and atrial fibrillation were not manifest 
during the first or the second of the veteran's three 
periods of active military service.

3.  Atrial fibrillation and hypertension preexisted the 
veteran's third period of active military service and did 
not increase in severity therein.

4.  Arteriosclerotic cardiovascular disease, valvular 
heart disease, congestive heart failure and dilated 
cardiomyopathy were not manifest during any of the 
veteran's three periods of active military service or 
until a number of years after such service.  

5.  Arteriosclerotic cardiovascular disease, valvular 
heart disease, congestive heart failure and dilated 
cardiomyopathy disorders are not shown to have had their 
onset during a period of active duty for training 
certified by the service department.  


CONCLUSIONS OF LAW

1.  Atrial fibrillation and hypertension were not incurred 
in or aggravated by either of the first two of the 
veteran's three periods of active military service and may 
not be presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

2.  Atrial fibrillation and hypertension preexisted the 
veteran's third period of active military service and were 
not aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.304, 
3.306 (2002).

3.  Arteriosclerotic cardiovascular disease, mitral valve 
disease, congestive heart failure and dilating 
cardiomyopathy were not incurred in or aggravated by 
active military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty 
to assist.  Regulations implementing the VCAA have been 
enacted.  The VA issued regulations to implement the VCAA 
in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which 
are not applicable in the present appeal, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the VCAA and its implementing regulations 
are applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The applicable law and regulations and the inadequacy of 
the evidence of record as a basis for the granting of 
service connection for a cardiovascular disability were 
explained to the veteran in the statement of the case and 
in the subsequent supplemental statements of the case.  
Efforts have also been made to satisfy further 
notification requirements set forth in the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
the case of Quartuccio v. Principi, 6 Vet. App. 183 
(2002), which specifies that the veteran must be given 
notice of the evidence and information necessary to 
substantiate his claim and be informed whether he or the 
VA bears the burden of producing or obtaining such 
evidence.  

The record shows that in a letter dated in July 1999, the 
RO requested the veteran to provide evidence showing that 
the disability claimed had been treated since discharge 
from service and that it advised him that the best type of 
evidence would consist of statements from physicians who 
had treated him since service, including dates of 
treatment, findings and diagnoses.  In a May 2002 letter, 
the RO provided the veteran a summary of the requirements 
of the VCAA.  The letter advised that the information 
needed from him consisted of the name of each person, 
agency or company that had records that he believed would 
be helpful in deciding his claim, as well as the address, 
time frame covered, and the condition treated.  Forms 
authorizing the release of private medical records to the 
VA were furnished with the letter.  The letter advised the 
veteran that the RO would help him obtain material such as 
medical records, employment records, or records from 
Federal agencies provided that he gave enough information 
to enable the RO to request the records.  The information 
in this letter explicitly delineates the manner and extent 
to which the responsibility for obtaining the evidence 
necessary to support the veteran's claim was to be 
allocated between the veteran and the RO.  The Board finds 
that the explanation set forth therein is adequate to 
satisfy the Quartuccio requirements.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified at 
38 U.S.C.A. § 5103A).  

With respect to the duty to assist, the record reflects 
that the RO has obtained all of the veteran's service 
medical records and has accorded him two physical 
examinations in connection with his claim, including an 
examination to obtain medical opinion addressing medical 
issues arising therein.  The RO has attempted to obtain 
records relating to treatment for the veteran's 
cardiovascular disability and has on two occasions 
requested that the veteran identify the health care 
providers from whom records might be requested.  The 
veteran has submitted a small quantity of medical evidence 
but has not provided the comprehensive itemization of his 
health care providers that a full development of the 
evidence would require.  The disability at issue is of a 
nature, complexity and duration that would suggest that 
extensive documentation pertaining to it must exist, but 
the Board is unable to obtain such material without the 
active cooperation of the veteran and is under no 
obligation to do so.  The duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration 1 Vet. App. 406 (1991); Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  In the absence of 
further information from the veteran, the Board is unable 
to identify any avenues of further evidentiary development 
that would be potentially fruitful in substantiating the 
veteran's claim.  

Accordingly, the Board finds that the notification and 
duty to assist provisions of the VCAA have been satisfied 
and that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background

Service department medical records pertaining to the first 
two of the veteran's three periods of active military 
service contain no reference to complaints or findings 
suggesting cardiovascular abnormality.  The veteran was 
subsequently examined in January 1957 for purposes of 
enlisting in the Coast Guard Reserve.  Blood pressure 
readings of 152/94 and 152/90 were reported.  On 
examination of the heart, one premature contraction was 
heard.  The veteran underwent a further examination in 
April 1957 for purposes of active duty.  Blood pressures 
of 150/90, 132/78, and 154/92 were reported and it was 
recommended that the veteran have his blood pressure 
checked periodically.  An occasional extrasystole was 
reported on examination of the heart.  On examination for 
discharge, examination of the heart was reported as 
normal.  Blood pressure was 130/90.

The veteran underwent an examination on January 14, 1963, 
for the purpose of reenlistment in the Coast Guard 
Reserve.  An irregular heart rhythm was noted, and the 
veteran was referred to the Scott Air Force Base Hospital 
for a cardiology consultation.  The veteran was 
asymptomatic and was unaware of cardiac irregularity.  He 
denied a history of rheumatic fever.  Examination revealed 
an irregular cardiac beat.  An electrocardiogram showed a 
coarse atrial fibrillation.  The examiner concluded that 
the veteran had extremely mild mitral stenosis which was a 
pure lesion.  It was considered to be statistically due to 
rheumatic heart disease in the past and to be undoubtedly 
the cause of the present atrial fibrillation.

The veteran underwent a quadrennial examination in January 
1967.  Blood pressure readings of 140/100 and 136/98 were 
recorded.  An electrocardiogram showed auricular 
fibrillation of unknown cause.  Fibrillation was again 
noted on examination in December 1970.  In January 1972, a 
chest X-ray revealed the heart to be at the upper limits 
of normal and the aorta was tortuous and calcified.  The 
X-ray diagnoses were borderline heart size and aortic 
arteriosclerosis.  Electrocardiogram showed atrial 
fibrillation with a variable ventricular rate.  

The veteran filed his original claim for service 
connection for a heart disorder in June 1999.  In support 
of his claim he submitted medical records from the 
Missouri Baptist Medical Center.  In the report of an 
April 1999 cardiology consultation, it was reported that 
the veteran had a history of atrial fibrillation and 
dilated cardiomyopathy (question ischemic) and presented 
with junctional bradycardia and a congestive heart failure 
exacerbation.  He denied prior myocardial infarction, 
cardiac catheterization, or symptomatic coronary disease.  
The clinical impression was acute and chronic congestive 
heart failure, likely secondary to junctional bradycardia 
and associated chronotropic incompetence.  The findings 
reported on an echocardiogram in May 1999 included mild 
left ventricular enlargement, left ventricular 
hypertrophy, severe by atrial enlargement, mild aortic 
root enlargement, mild aortic stenosis and insufficiency, 
severe eccentric mitral regurgitation and moderate 
eccentric tricuspid regurgitation.  

The veteran underwent a VA examination in July 1999.  The 
diagnoses included hypertension, atrial fibrillation and 
dilated cardiomyopathy.  

At a VA cardiology examination performed in October 2001, 
the veteran related that during the period between 1966 
and 1968 he had had a period of full time active duty with 
the Coast Guard working five days a week in uniform doing 
recruiting.  On the basis of a detailed review of the 
medical evidence of record, the examiner expressed the 
conclusion that the veteran had hypertension which was as 
likely as not first manifest during the two years of duty 
in Coast Guard from 1966 to 1968.  The report noted well 
documented atrial fibrillation starting in the late 1950's 
which preexisted the two-year period of active duty 
between 1966 and 1968 and which the examiner did not 
consider to be service connected.  He reported that the 
veteran had cardiomyopathy which appeared to result from 
two contributing factors, hypertension and valvular heart 
disease.  The examiner stated that mitral stenosis 
identified in 1963 was most likely due to rheumatic fever.  
He noted that a large reason for an ejection fracture of 
50 percent reported on the May 1999 echocardiogram was due 
to both hypertension and a damaged valve.  The examiner 
reported mitral valve disease manifested by an audible 
murmur consistent with mitral valve abnormality which he 
did not believe to be service connected.  The examiner 
stated, in summarizing, that the veteran had hypertension, 
apparently for the first time, during the two-year period 
of active service from 1966 to 1968 and that the veteran 
had cardiac cardiomyopathy as a result of hypertension and 
mitral valve disease, with each condition contributing 
approximately 50 percent to causing the cardiomyopathy.  
He expressed the belief that atrial fibrillation and 
hypertension had contributed to the veteran's 
cerebrovascular accident.  In a handwritten addendum to 
the report, the examiner noted that the veteran also had 
Reserve duty in the late 1950's and expressed the 
conclusion that atrial fibrillation and cerebrovascular 
accident would be secondary to this service.  

Legal criteria

Service connection may be established for disability that 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability 
is not shown to have been chronic in service, continuity 
of symptomatology after separation is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  

A number of specific disabilities enumerated in the 
statute and in VA regulations, including heart disease and 
hypertension, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection is granted on the basis of aggravation 
where a disease or injury which preexisted service is 
shown to have undergone an increase in disability during 
service unless the increase is due to the natural progress 
of the disease. 
38 C.F.R. § 3.306(a) (2002).  Establishing service 
connection on the basis of aggravation requires: (1) 
evidence showing that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of a disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation, which may include evidence that the increase 
in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (2002).

A disorder may be shown to have preexisted service if it 
is noted at entrance into service or, for disorders not 
noted at entrance, where clear and unmistakable evidence 
rebuts a legal presumption of sound condition at the time 
of entrance into service.  38 C.F.R. § 3.304(b)(1) (2002); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1998); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1995).  A veteran is 
generally presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002).  The presumption of sound 
condition attaches only "where there has been an induction 
examination in which the later complaint of disability was 
not detected."  Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Discussion

The cardiac disability for which service connection is 
claimed consists of a diverse assortment of manifestations 
that are not accounted for by any single underlying 
disease process.  The veteran has systemic hypertension 
that the VA physician who examined the veteran in October 
2001 considered to be a partial cause of cardiomyopathy 
manifested by enlargement of the heart.  The veteran also 
has mitral valve disease and aortic fibrillation.  The 
finding of aortic arteriosclerosis in 1972 is indicative 
of an arteriosclerotic process as well.  Congestive heart 
failure has been documented since 1999.

The earliest evidence of cardiac abnormality in the record 
is found in the report of a January 1957 examination that 
preceded the veteran's entry into his third period of 
active military service when a premature contraction was 
reported.  On a subsequent examination of April 1957 at 
the time of entry into active service, an occasional 
extrasystole was noted.  Although the medical term atrial 
fibrillation was not recorded until a Reserve examination 
of January 1963, it appears from the handwritten 
annotation to the October 2001 VA examination report that 
the examiner considered these findings to be due to atrial 
fibrillation.  The presence of a manifestation of atrial 
fibrillation at the time of entrance into this period of 
service renders inapplicable the presumption that the 
veteran was in sound condition when he entered service.  
Since atrial fibrillation clearly preexisted this period 
of service, service connection can be granted only if it 
is shown to have undergone an increase in severity therein 
such as to constitute aggravation under the law.  The 
records relating to this period of active service contain 
no reference to premature heart contractions or occasional 
extrasystole during the remainder of the period of 
service.  In fact, no later reference to atrial 
fibrillation is found in the record until January 1963, 
when a finding of irregularity prompted a cardiology 
consultation.  There is nothing in the medical record to 
suggest that the atrial fibrillation underwent any 
pathological advancement during the two-year period of 
active duty from 1957 to 1959.

The same analysis applies to hypertension.  The term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 
mm. Hg diastolic.  See Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1985).  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater.  The 
term "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2002).  

By this definition, the blood pressure readings reported 
on examinations of January 1957, April 1957 and March 1959 
would appear to establish the presence of hypertension 
during the duty period from 1957 to 1959, notwithstanding 
that the elevation of the veteran's blood pressure 
evidently did not prompt any concern or follow up testing 
until 1967 and that a diagnosis of hypertension was not 
recorded in medical records from that period.  The record 
does not show any documented blood pressure readings that 
would demonstrate an increase in severity during this 
period such as to constitute aggravation under the law.  

The veteran maintains that his heart disability was first 
manifest during periods of active duty for training 
associated with Coast Guard Reserve service after 1959.  
The Court has held that to establish service connection 
for a disability (based on service incurrence, as 
distinguished from aggravation), the evidence must show 
(1) the existence of a current disability; (2) the 
existence of a disease or injury in service and, (3) a 
relationship or nexus between the current disability and 
any injury or disease during service.  Cuevas v. Principi, 
3 Vet.App. 542 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141 (1992); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

The service department has certified that Coast Guard 
Reserve service performed by the veteran after 1959 
included periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  "Active duty for 
training" includes full-time duty performed for training 
purposes by Reserve or National Guard personnel.  38 
U.S.C.A. § 101(22) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.6(c) (2002).  The term "inactive duty training" includes 
duty (other than full-time duty) performed under sections 
316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.  It does not include duty 
performed as a temporary member of the Coast Guard 
Reserve.  Annual training is an example of active duty for 
training, while weekend drills are inactive duty training.  

In the present case, the Coast Guard examinations which 
the veteran cites as evidence that cardiac disease was 
first documented during service were not performed during 
any of the periods certified by the service department as 
periods of active duty for training.  The January 1963 
examination was performed on the 14th of that month; his 
period of active duty training for 1963 extended from 
January 19 through February 2, 1963.  The January 1967 
examination was conducted several months before his 1967 
active duty for training, which extended from May 1 to May 
12, 1967.  Similarly, his next quadrennial examination was 
performed in December 1970; his active duty for training 
took for 1970 place in May 1970.  The veteran had no 
active duty for training at all in January 1972.  Even if 
the records were to confirm that the notations on his 
examinations were the initial manifestations of cardiac 
disability, the fact that the examinations were not 
performed during a recognized ACDUTRA duty period would 
render the reports useless as evidence of incurrence in 
service for the purpose of satisfying the second of the 
above requirements.  See Cuevas, Hickson, Id.

Likewise, the reports are not shown to have been conducted 
during periods of inactive duty training.  Even if they 
were, for service connection purposes, the law makes a 
clear distinction between active duty for training and 
inactive duty for training.  An individual on inactive 
duty for training is entitled to disability compensation 
only for residuals of injuries suffered and not for 
disability based on disease.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6(a).  In Brooks the Court upheld a 
precedent opinion of the VA General Counsel (O.G.C. Prec. 
86-90 (July 18, 1990)) which held that a myocardial 
infarction was not an injury for purposes of service 
connection based on inactive duty for training service.  
The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419, later amended 38 U.S.C.A. § 
101(24) to include, within the definition of "active 
duty," periods of inactive duty for training during which 
an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such 
training.  38 C.F.R. § 3.6 was also amended to reflect 
this change.  66 Fed. Reg. 184, pp. 48558-48561 (September 
21, 2001).  The evidence does not show, and the veteran 
does not claim, that he experienced an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
during a period of inactive duty training.  

While the veteran reports that he was on active duty for 
training throughout the period from 1966 to 1968, this 
assertion cannot be reconciled with the dates of active 
duty for training certified by the service department.  
The RO and the Board are bound by the dates so certified.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the essential facts concerning a 
claimant's military service, including those pertaining to 
active duty, active duty for training, or inactive duty 
for training, can be established only by official service 
department records.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
There is no reason to question the information provided by 
the service department in response to the RO's request for 
certification of the dates of the veteran's service.  If 
the veteran disagrees with the information contained in 
service department records, his remedy, if any, must be 
pursued with the Army Board of Correction of Military 
Records.  

The report of the October 2001 VA examination includes 
comments which, if deemed probative, would tend to support 
the granting of service connection for hypertension and 
atrial fibrillation.  In finding that hypertension was 
incurred in service, the examiner accepted at face value 
the veteran's report that he had been on active duty for 
training for a two-year period from 1966 to 1968.  That is 
not a correct statement of the veteran's duty status 
during that period, and the medical provider is not 
competent to nor does he have the legal authority to 
establish dates of recognized service.  Therefore, the 
examiner's statement has no value as evidence to support 
the veteran's claim.  It is well established that the 
weight of a medical opinion is diminished when the opinion 
is based on an inaccurate factual premise.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

The examiner in October 2001 states at one point that the 
veteran's atrial fibrillation was documented from the late 
1950's during physical examinations.  While this 
statement, read in isolation, could be deemed to suggest 
perhaps some relationship to service between 1957 and 
1959, the Board finds that the further elaboration of the 
examiner's opinion makes it clear that he did not believe 
this to be the case.  The examiner went on to indicate 
expressly that in his opinion atrial fibrillation and 
mitral valve disease were not service related.  This 
opinion is consistent with the opinion expressed by the 
service department examiner in January 1963 who attributed 
atrial fibrillation to mild mitral stenosis that was in 
turn due to rheumatic heart disease in the past.  There is 
no competent evidence of the presence of rheumatic heart 
disease during any period of active service. 

Accordingly, on the basis of all of the evidence of 
record, the Board finds that a preponderance of the 
evidence is against a finding that hypertension or any 
component of the veteran's current heart disability was 
incurred in or aggravated by active military service.  
Where a preponderance of the evidence is against the 
claim, such claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  



ORDER

Service connection for a heart disorder, with 
hypertension, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

